The plaintiff, a five-year-old boy, was struck and injured by a car driven by the defendant *Page 405 
and had a verdict for $1000. The defendant appeals from the denial of his motion to set the verdict aside on the sole ground that it was excessive.
The jury could reasonably have found the following facts: The plaintiff sustained a severe bump on the head resulting in a small scar and an injury to his knee causing a hematoma and lameness. He was treated by physicians for two months and cared for by his mother and aunt, the latter being a registered nurse. He suffered pain and disability, was troubled with vomiting for two weeks, did not sleep well and wet his bed, and his eyes watered. These symptoms had disappeared at the time of trial nearly two years after the accident but he still complained of headaches and exhibited personality changes. The medical bills amounted to $65.
The memorandum of the trial court shows that the defendant's claims with reference to the amount of the verdict were carefully considered, yet the motion to set it aside was denied. This ruling is entitled to great weight. Corey v. Phillips, 126 Conn. 246, 256,10 A.2d 370. As was said in that case, "While a study of the record suggests that the jury were liberal in their assessment of damages, we cannot say that their verdicts were unwarranted by the evidence."
  There is no error.